Citation Nr: 0900577	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran provided testimony at an October 2008 hearing 
before the Board.  A transcript of the proceeding is 
associated with the claims folder.  

The entitlement to service connection for Reiter's syndrome 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1981 rating decision, the RO 
denied a claim of entitlement to service connection for 
Reiter's syndrome, and properly notified the veteran, who did 
not initiate an appeal of that decision.  

2.  The evidence associated with the claims file subsequent 
to the February 1981 rating decision regarding the veteran's 
claim for service connection for Reiter's syndrome relates to 
an unestablished fact, is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 1981 rating decision which denied the 
veteran's claim of entitlement to service connection for 
Reiter's syndrome is final.  
38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  The evidence received subsequent to the February 1981 
rating decision is new and material and the requirements to 
reopen the claim have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
hearing transcripts, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence to Reopen Claim

In February 1981, the RO denied service connection for 
Reiter's syndrome as the VA examiner concluded there was no 
clinical evidence to support a current diagnosis of Reiter's 
syndrome.  The veteran did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
In July 2004, he submitted a claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

In this regard, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the February 1981 rating decision is new and 
material.  Specifically, the veteran's post service VA 
outpatient treatment records from October 2002 to the present 
demonstrate that he has reported a history of Reiter's 
syndrome since the 1970's.  An October 2002 VA treatment 
record includes a diagnosis of Reiter's syndrome. These 
reports and diagnosis were not of record at the time of the 
February 1981 rating decision and address an unestablished 
fact.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for Reiter's syndrome is reopened; the 
appeal is granted to this extent only.


REMAND

The veteran contends that he currently suffers from Reiter's 
syndrome which is the result of the venereal disease he 
sustained during service.  He further contends that while he 
was treated for venereal disease in service, he was 
misdiagnosed, and not properly treated for Reiter's syndrome 
until September 1980.  The veteran also contends that as 
early as six months after discharge from service, he 
experienced symptoms associated with the disorder, including 
stomach problems and swelling of the joints, and these 
symptoms continued to worsen subsequently.    

The veteran's service treatment records (STRs) demonstrate 
that he reported to sick call and was diagnosed and treated 
for Gonorrhea in October 1967.  Records indicate that he also 
received medical treatment in December 1968 for sores on his 
penis, as well as, in January 1969, for secretion of milky 
fluid from his penis.  

The veteran's post service private treatment records dated 
September and October 1980 demonstrate that he was diagnosed 
with Reiter's syndrome.  In an October 1980 treatment report, 
Dr. J.C. stated, that the veteran has had Reiter's syndrome 
since his service in Vietnam, and that symptoms, such as 
chronic irritable intestinal problems with mild pancreatic 
insufficiency and diarrhea have occurred since that time.  

The veteran's post-service VA treatment records from October 
2002 to the present demonstrate that he has reported a 
history of Reiter's syndrome since the 1970's.  An October 
2002 chart entry noted a diagnosis of Reiter's syndrome.  In 
October 2007, the veteran reported frequent vesicular 
formation on his penis, urethritis and conjunctivitis which 
occurred two times in the past year, as well as, recurrent 
pain and swollen feet.    

Based upon the aforementioned evidence, a VA examination is 
necessary to determine whether the veteran currently has Reiter's 
syndrome, and if so, whether it is related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of Reiter's syndrome.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly 
preservice treatment records and service 
treatment records.

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Does the evidence of record show that the veteran 
currently has Reiter's syndrome?  If the answer is 
yes, is it at least as likely as not that the 
current disorder had its onset in service?  

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the veteran's 
claim.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


